The defendant, Newman Wascom, was convicted and sentenced for the crime of cattle stealing. There was no appearance for defendant before this court and no brief filed in his behalf. The record contains no demurrer, no motion to quash, no motion for a new trial, and no motion in arrest of judgment. Nor does it contain a bill of exception to any ruling of the trial judge. We have examined the record and do not find any error in the proceeding. The record, therefore, presents nothing for this court to review.
For the reasons assigned, the conviction and sentence appealed from are affirmed. *Page 259